PER CURIAM:
Amy Lee Copeland, appointed counsel for Moses Simmons, has moved to withdraw from further representation of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Simmons’s conviction and sentence are AFFIRMED.1

. We acknowledge that Simmons expressed dissatisfaction with his prior counsel’s performance leading up to his sentencing and that he might wish to argue that counsel was ineffective in that respect. Such claims, however, generally "are not considered for the first time on direct appeal,” but rather are best reserved for postconviction proceedings. United States v. Tyndale, 209 F.3d 1292, 1294 (11th Cir. 2000); see Massaro v. United States, 538 U.S. 500, 504-05, 123 S.Ct. 1690, 155 L.Ed.2d 714 (2003).